      Case 1:20-cv-00057 Document 8 Filed on 06/22/20 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                              UNITED STATES DISTRICT COURT                             June 22, 2020
                               SOUTHERN DISTRICT OF TEXAS                           David J. Bradley, Clerk
                                 BROWNSVILLE DIVISION

SANTOS CARRILLO-MONTOYA                          §
                                                 §
       Petitioner                                §
VS.                                              §   CIVIL ACTION NO. 1:20-CV-57
                                                 §
UNITED STATES OF AMERICA                         §


               ORDER ADOPTING REPORT AND RECOMMENDATION

       On April 28, 2020, the United States Magistrate Judge filed a Report and

Recommendation (Doc. 4) recommending that Plaintiff Santos Carrillo-Montoya’s Motion

under 28 U.S.C. § 2255 to Vacate, Set Aside or Correct Sentence by a Person in Federal Custody

(Doc. 1) be denied. No party filed objections to the Report and Recommendation.

       After considering the Report and Recommendation and the applicable law, the Court

ADOPTS the Report and Recommendation. Accordingly, it is:

       ORDERED that Plaintiff Santos Carrillo-Montoya’s Motion under 28 U.S.C. § 2255 to

Vacate, Set Aside or Correct Sentence by a Person in Federal Custody (Doc. 1) is DENIED.

       In addition, after reviewing Carrillo-Montoya’s Motion and the applicable law, the Court

finds that no outstanding issue would be debatable among jurists of reason, and that Carillo-

Montoya fails to make a “substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). Accordingly, the Court DENIES a Certificate of Appealability.

       The Clerk of Court is directed to close this matter.

       SIGNED this 22nd day of June, 2020.

                                                 _________________________________
                                                 Fernando Rodriguez, Jr.
                                                 United States District Judge




1/1
